


109 HCON 494 IH: Supporting the goals and ideals of a world

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 494
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Wexler (for
			 himself, Mr. LaTourette,
			 Mr. Lantos,
			 Mr. Lewis of Georgia,
			 Ms. McCollum of Minnesota,
			 Mr. Brown of Ohio,
			 Mr. Van Hollen,
			 Mr. Crowley,
			 Mr. Engel,
			 Mr. Serrano,
			 Mr. Hastings of Florida,
			 Mr. Burton of Indiana,
			 Mr. Pallone,
			 Ms. Lee, and
			 Mrs. Lowey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Government
			 Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a world
		  day of remembrance for road crash victims.
	
	
		Whereas 40,000 people in the United States, and 1,200,000
			 people globally, die in road crashes each year;
		Whereas another 20,000,000 to 50,000,000 people globally
			 are injured each year as a result of speeding motor vehicles, the increasing
			 use of motor vehicles, and rapid urbanization;
		Whereas the World Health Organization has predicted that
			 by the year 2020 the annual number of deaths from motor vehicle crashes is
			 likely to surpass the annual number of deaths from AIDS;
		Whereas the current estimated cost of motor vehicle
			 crashes worldwide is $518,000,000,000 annually, representing between 3 and 5
			 percent of the gross domestic product of each nation;
		Whereas over 90 percent of motorist-related deaths occur
			 in low- and middle-income countries;
		Whereas according to the World Health Organization
			 motorist-related deaths and costs continue to rise in these countries due to a
			 lack of appropriate road engineering and injury prevention programs in public
			 health sectors; and
		Whereas the United Nations General Assembly adopted a
			 resolution designating the third Sunday of November as a day of remembrance for
			 road crash victims and their families, and called on nations globally to
			 improve road safety: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of a world
			 day of remembrance for road crash victims; and
			(2)encourages the
			 people of the United States to support and participate in programs and
			 activities to commemorate a world day of remembrance for road crash victims
			 with appropriate ceremonies, programs, and other activities.
			
